Citation Nr: 1223025	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  06-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date prior to March 27, 2012, for the award of entitlement to service connection for chronic kidney disease associated with diabetes mellitus.

5.  Entitlement to an effective date prior to March 27, 2012, for the assignment of a 40 percent rating for peripheral neuropathy of the left foot.

6.  Entitlement to an effective date prior to March 27, 2012, for the assignment of a 40 percent rating for peripheral neuropathy of the right foot.

7.  Entitlement to an effective date prior to March 27, 2012, for the assignment of a 20 percent rating for peripheral neuropathy of the left arm.

8.  Entitlement to an effective date prior to March 27, 2012, for the assignment of a 30 percent rating for peripheral neuropathy of the right arm.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) from the Board in April 2008.  A transcript of that hearing is of record.

In a February 2009 decision, the Board denied entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus.  In addition, the Board remanded the claim of entitlement to service connection for PTSD for additional development.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Board again remanded the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, for additional development and readjudication. The Board also recharacterized the issue on appeal as noted in the prior sentence.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In an October 2010 Joint Motion to Vacate and Remand In Part, the parties agreed that vacatur and remand was required regarding the Veteran's claim for a rating in excess of 20 percent for his service-connected diabetes mellitus, as the Board failed to explain how VA complied with the duty to assist under 38 U.S.C.A. § 5103A where there appeared to be evidence of a worsening of his symptoms since his last VA examination.  It was noted that the Board failed to address whether a new examination was warranted given the Veteran's last examination regarding his service-connected diabetes mellitus was provided in January 2004 and that he testified that his condition had worsened since his last examination during his April 2008 Board hearing. 

A July 2011 letter from the Board notified the Veteran that the VLJ who conducted his April 2008 Board hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  In his August 2011 response, the Veteran indicated that he did not wish to appear at a hearing and requested that his case be considered on the evidence of record.

In September 2011, the Board remanded the matter of entitlement to an evaluation in excess of 20 percent for diabetes mellitus.  At that time, the AMC was in the process of completing the remand directives from the September 2010 Board remand before returning the matter of entitlement to service connection for an acquired psychiatric disorder to the Board for further appellate review. 

As discussed above, pursuant to the holding in Clemons, the Board had more broadly characterized the claim on appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  However, at this time, as the issue of service connection for PTSD can be finally adjudicated and the issue of entitlement to service connection of an acquired psychiatric disorder (excluding PTSD) requires additional development, the Board will bifurcate the issues and adjudicate them separately. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

In regard to the issues of entitlement to an effective date prior to March 27, 2012, for the award of entitlement to service connection for chronic kidney disease associated with diabetes mellitus as well as for the assignment of a 40 percent rating for peripheral neuropathy of the left foot, the assignment of a 40 percent rating for peripheral neuropathy of the right foot, the assignment of a 20 percent rating for peripheral neuropathy of the left arm, and the assignment of a 30 percent rating for peripheral neuropathy of the right arm identified in the title page, the RO decision dated April 2012 dealt with such matters, but the claimant filed a timely Notice of Disagreement (NOD).  While such issues are not certified for appeal, the Board finds that there has not been a Statement of the Case rendered with respect to these issues.  Therefore, as will be described in further detail in the Remand section of this decision, the issues are in appellate status and a Remand is necessary to direct the RO to render an SOC thereon.  

The issues of entitlement to a TDIU rating, entitlement to service connection for an acquired psychiatric disorder, and entitlement to an effective date prior to March 27, 2012, for the award of entitlement to service connection for chronic kidney disease associated with diabetes mellitus as well as for the assignment of a 40 percent rating for peripheral neuropathy of the left foot, the assignment of a 40 percent rating for peripheral neuropathy of the right foot, the assignment of a 20 percent rating for peripheral neuropathy of the left arm, and the assignment of a 30 percent rating for peripheral neuropathy of the right arm are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence of record reveals that the Veteran's diabetes mellitus is controlled by insulin and a restricted diet, but not physician-prescribed regulation of activities. 

2.  A totality of the evidence of record fails to establish a diagnosis of PTSD during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2011).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309, 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the increased rating and service connection issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed an increased rating claim for diabetes mellitus as well as a claim of entitlement to service connection for PTSD in July 2004.  The Veteran was notified via letters dated in July 2004, January 2006, March 2006, and October 2010 of the criteria for establishing service connection and increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). This notice complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, records from the Social Security Administration (SSA), and private treatment records.  The Veteran submitted multiple written statements discussing his contentions and private treatment records.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating and service connection claims.

Additionally, in April 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

Here, during the April 2008 hearing, the Veterans Law Judge enumerated the issues on appeal.  Information was solicited regarding onset of the Veteran's claimed PTSD, his current symptoms, and any causal link between the claimed disorder and events during his active service.  Information was also solicited regarding the symptoms related to the Veteran's service-connected diabetes mellitus, to include whether his disability necessitated regulation of activities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but the outstanding issues material to substantiating the claims were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's increased rating and service connection claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Veteran was also provided with a VA examination for his service-connected diabetes mellitus in March 2012.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected diabetes mellitus under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the March 2012 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

In addition, VA examinations and a VA medical opinion with respect to the issue of service connection for PTSD on appeal were obtained in July 2009, October 2010, and April 2012. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinion obtained in this case are more than adequate, as they were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  Each also considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation for Diabetes Mellitus

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected diabetes mellitus is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

Under Diagnostic Code 7913, a 40 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities.   A 60 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 

The Veteran has many complications associated with his service-connected diabetes mellitus, including peripheral neuropathy of the feet and arms, impotence, and chronic kidney disease, for which he has been granted service connection and is receiving separate ratings.  The evaluations of these separate ratings are not before the Board at the present time.

The Court has held that in order for a Veteran to be entitled to a 40 percent disability rating under Diagnostic Code 7913, the evidence must show that it is medically necessary for him to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence is required to support the "regulation of activities" criterion of such rating.  Id.   

A January 2004 VA examination report noted that the Veteran received oral medications for treatment of his diabetes mellitus and had very little understanding of the nature of his illness.  The examiner diagnosed type 2 diabetes under very poor control.  VA treatment records dated in June 2004 showed that the Veteran was started on insulin, had rare episodes of hypoglycemia, and underwent dietician counseling.  

The Veteran indicated that he wanted an increased rating for his service-connected diabetes mellitus in his July 2004 increased rating claim. 

Additional VA treatment records dated from October 2004 to December 2005 showed continued treatment for diabetes mellitus with insulin and restricted diet with repeated denials of hypoglycemic episodes.  The Veteran was noted to have limited activity related to neuropathy.  In January 2005, the Veteran attended a group session for Basic Diabetes Education.  He was encouraged to be active regularly to lower blood sugar and blood pressure in July 2005.  In an April 2006 treatment record, the Veteran complained of hypoglycemic episodes and was instructed to follow his diet.  Thereafter, he denied hypoglycemic episodes from September 2006 to August 2007.  His diabetes mellitus was repeatedly characterized as uncontrolled and use of insulin was continually noted. 

In an August 2007 statement, the Veteran asserted that he suffered from hypoglycemic episodes constantly that he used prescribed preventative measures to control these episodes and that his neuropathy pain hindered his exercise activities. 

During his April 2008 Board hearing, he reported that saw a VA physician on a regular monthly basis for diabetic care, was treated with insulin and oral medications, followed a special diet, suffered from hypoglycemic episodes three or four times a month with self treatment as well as uncontrolled blood sugar, was self employed, and has his activities limited by pain. 

VA treatment notes dated in 2008 and 2009 detailed continued treatment for diabetes mellitus.  In July 2008, the Veteran reported that he was losing weight, exercising, and walking more since he got a puppy.  In August 2008, he reported three hypoglycemic episodes a week.  He was noted to have insulin dependent diabetes under poor control in March 2009.  The Veteran was given oral glucose for his low sugar times in April 2009.  VA treatment records dated in 2010 showed continued use of insulin and glucose tablets. 

Records from SSA received in October 2011 included a SSA disability determination report which listed a primary diagnosis of diabetes mellitus with disability onset date of September 2010.  Additional VA treatment notes from VA treatment providers dated in 2010 detailed that the Veteran was exercising and losing weight and at some points not able to exercise due to pain.  In February 2011, he was encouraged to engage in any physical activity.  In a September 2011 statement, the Veteran asserted that his activities were regulated related to his service-connected neuropathies causing loss of function.

A March 2012 Diabetes Mellitus Disability Benefits Questionnaire (DBQ) indicated that the Veteran had no muscle atrophy and that there was no hospitalization or prescribed bed rest with medical treatment by the Veteran's physician in the last 12 months for his claimed conditions.  The examiner noted that that the Veteran was prescribed oral hypoglycemic agent and insulin (more than one injection per day), did not require regulation of activities as part of medical management of diabetes mellitus, saw a diabetic health care provider less than two times per month, and had no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the last 12 months. 

As noted previously, to warrant an evaluation in excess of 20 percent for diabetes mellitus, the medical evidence must show that the Veteran is treated with insulin, has a restricted diet, and that his activities are regulated.  The aforementioned medical evidence confirms that the Veteran is treated with insulin and has a restricted diet.  However, it does not show that his activities are regulated as contemplated by the regulation or that he has suffered episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits with a diabetic care provider twice a month. 

The Veteran also submitted hearing testimony as well as multiple written statements discussing the severity of his service-connected diabetes mellitus.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased diabetes mellitus symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  Indeed, while he asserts that his diabetes mellitus is debilitating and precludes activity (regulation of activity), the opposite is shown by both the record and examination.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased diabetes mellitus symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased diabetes mellitus symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 20 percent for diabetes mellitus must be denied.  The Board has considered additional staged ratings, Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  His disability pictures are contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Entitlement to Service Connection for PTSD

In pertinent part, the Veteran claims that he suffers from PTSD as a result of his military experiences.  He says that he engaged in combat, and that he was the only survivor of defending a hill in Vietnam.   He recalls fear of incoming fire during a mess hall bombing, running for cover, loss of a friend, and viewing another soldier's body after he killed by sniper fire on the Veteran's routine ride along in Vietnam.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board finds the Veteran's stressors are corroborated.  A June 2009 memorandum from the RO showed that the Veteran's claimed PTSD stressor had been verified.  A soldier in the Veteran's unit was killed in combat while he was serving in that unit.  Moreover, by application of 38 C.F.R. § 3.304(f)(3), several of the Veteran's stressors appear to be are related to his fear of hostile military activity.  The Veteran experienced, witnessed, or was confronted with an event or circumstance (mortar and rocket attacks) that involved a threat to the physical integrity of him and others.  The stressors he reported were consistently described and are consistent with his tour of duty in Vietnam.  Notably, the Veteran's DD Form 214 listed his military occupational specialty (MOS) as Communications Center Specialist.  Additional service personnel records detailed that he was stationed in Vietnam from February to August 1970 and participated in the Vietnam Winter Spring Campaign.

The next question is whether a diagnosis of PTSD has been established.   A "clear" diagnosis of PTSD is not required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  Mental disorders are evaluated under 38 C.F.R. § 4.130.  The DSM-IV provides guidance for the nomenclature employed in this regulation.

VA treatment notes dated in July 2004 showed a positive PTSD screening.  In a July 2004 VA mental health consult, an Advanced Registered Nurse Practitioner (ARNP) listed assessments of mild, chronic PTSD, depression NOS, and insomnia NEC.  The Veteran indicated that his main problems were depression, insomnia, and irritability.  He reported that while in Vietnam during service he was the only survivor after defending a hill with three other soldiers.  

In an October 2004 rating decision, the RO denied entitlement to service connection for PTSD, finding that available medical evidence did not conform a link between current symptoms of PTSD and an in-service stressor.  It was further indicated that available evidence was insufficient that the Veteran engaged in combat and that the service department would not be able to corroborate the claimed stressor of being the only survivor of defending a hill in Vietnam. 

In his April 2005 notice of disagreement, the Veteran complained of insomnia or sleep deprivation, contending that his sleep was greatly interfered with by constant and continual Vietnam flashbacks. 

Stressor statements dated in March 2006 noted fear of incoming fire during a mess hall bombing, running for cover, loss of a friend, and viewing another soldier's body after he killed by sniper fire on the Veteran's routine ride along in Vietnam.  

A November 2007 VA initial mental health evaluation showed a DSM-IV Axis I diagnosis of PTSD.  An additional record detailed findings of depression, possible PTSD, by a VA social worker.

A November 2007 memorandum from the RO showed a formal finding on a lack of information to verify stressors in connection to his PTSD claim. 

The Veteran submitted lay statements from family and friends in 2008 detailing observed psychiatric symptoms after his return from active duty.  In 2008, VA treatment records detailed that he participated in PTSD group therapy and showed diagnoses of PTSD.  Additional VA treatment notes from a VA psychiatrist dated in 2008 and 2009 listed an impression of PTSD.

During his April 2008 Board hearing, he reported suffering from anxiety attacks, depression, flashbacks, nightmares, sleep impairment, and night sweats.  He indicated that he acted as a courier while in Vietnam, described mortar and rockets attacks, observed a dead soldier after a sniper attack, and saw fellow soldiers injured when his mess hall was hit.

In a July 2009 VA mental disorders examination report, the examiner did not list a diagnosis.  It was indicated that the Veteran continued to be employed full time as a park ranger.  After reviewing the Veteran's claims file and examining him as well as conforming to DSM-IV guidelines, the examiner, a VA psychologist, commented that he could not provide an opinion as to whether PTSD was caused by or a result of an in-service event without resorting to mere speculation.  He reported that PTSD was not diagnosed in the current exam because the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD in the context of external incentives (i.e. disability benefits) where intentional feigning of symptoms must be ruled out.  The Veteran's previous diagnoses of PTSD were noted to be conferred in a clinical context where different diagnostic guidelines applied (and were therefore inapplicable to the current exam).  Psychological testing results were noted to strongly suggest that his response style in the current examination involved the conscious and intention overendorsement of psychiatric symptoms 

In September 2010, the Board remanded this issue to obtain additional development.  The Board instructed the RO to obtain a VA examination to determine whether it was at least as likely as not (50 percent or more likelihood) that any psychiatric disorder that was present, to include PTSD and depression, began during service or was causally linked to any incident of active duty.

In an October 2010 statement, the Veteran reported that he constantly has problems dealing with stressors from Vietnam.  He further asserted that his depression was associated with his service-connected physical injuries.

In an October 2010 VA initial PTSD examination report, the Veteran complained of constant depression, anger, daily impairment, and inability to work.  He asserted that his physical conditions seemed to be making his mental condition worse. 
After examining the Veteran and reviewing the claims file, the examiner, a same VA psychologist who conducted the July 2009 VA examination, did not list a diagnosis.  Based on the Veteran's documented mental health history and the results of the objective testing, the examiner found that the current nature and severity of the Veteran's mental health condition (if any) was unclear.  He further opined that PTSD was less likely than not caused by or a result of the fear of hostile military or terrorist activity during service.  He again reported that PTSD was not diagnosed in the current exam because the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD in the context of external incentives (i.e. disability benefits) where intentional feigning of symptoms must be ruled out.  The Veteran's previous diagnoses of PTSD were noted to be conferred in a clinical context where different diagnostic guidelines applied (and were therefore inapplicable to the current exam) and appeared to have been based predominantly on his subjectively reported symptoms.  He cited to empirical research and journal articles, concluding that the fact that the Veteran has received treatment associated with a diagnosis of PTSD for a significant period of time does not, in itself, render the diagnosis valid.    

Additional VA treatment notes from VA treatment providers dated in 2010 and 2011 listed impressions and diagnoses of PTSD.  

In an April 2012 VA medical opinion, a VA physician reviewed the Veteran's claims file, including the prior VA examinations dated in July 2009 and October 2010.  It was highlighted that although the Veteran can have a stressor that was conceded, it does not always result in PTSD.  The fact that the Veteran's testing has consistently been invalid was noted to make it difficult to diagnose his true disorder, especially in light of secondary gain involved.  Given the conflicting history, lack of clear presentation, and invalid psychological testing, the examiner opined that she agreed with the last VA examination findings.  The physician did not list a diagnosis.  She again highlighted that the validity of the Veteran's previous diagnosis had not been adequately assessed (and was therefore unknown) and that the fact that the Veteran has received treatment associated with a diagnosis of PTSD for a significant period of time does not, in itself, render the prior diagnosis valid.  It was explained that when the observations and conclusions of mental health treatment providers were used to establish a diagnosis, the patient (here, the Veteran) presents his history and symptoms to the provider, who generally accepts the veracity of the account, as the basis of successful clinical care is a trusting relationship between the provider and patient.  

Thus, on review, the Board finds that the totality of evidence fails to support a diagnosis of PTSD.  

The Board is cognizant that the Veteran's VA treatment providers listed impressions and diagnoses of PTSD in the VA outpatient treatment records associated with the claims file.  However, the Board has determined that those findings have very little probative value when compared to the detailed findings and well-reasoned conclusions reached in the July 2009, October 2010, and April 2012 VA examination and medical opinion reports discussed at length above.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, notwithstanding the cursory nature of these positive opinions, the Board emphasizes that diagnosis of PTSD was based on symptoms and complaints that were found to be incredible.  The two VA examiners have determined that the Veteran is prone to feigning his symptoms for material gain.  They both cite to clinical data to support this position as well as an explanation of why the treating providers may have made a diagnosis of PTSD.  Thus, as the disability picture presented by the Veteran to his outpatient care providers is not deemed credible, the probative value of the diagnosis of PTSD holds little to no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432   (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran).

In sum, the most competent and credible medical evidence of record fails to establish a diagnosis of PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-IV.  Thus, the Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether a present disability related to conceded in-service stressors exists weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The facts of the present case are clearly distinguished from those of McClain.  There is no evidence that the Veteran had a PTSD disability that resolved during the pendency of the appeal.  Rather, on review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any current residuals of PTSD.  Shedden element (1) is therefore not met.  As the Board has determined there is no probative medical evidence establishing a current diagnosis of PTSD, a discussion as to whether there exists a medical nexus between military service and such disability is not necessary.  Consequently, the Board finds that entitlement to service connection for PTSD is not warranted.

Evidence of record also includes statements from the Veteran as well as his family and friends asserting a present PTSD disability, continuity of PTSD symptomatology since service, and a causal connection between his claimed PTSD and events in service.  

In this case, however, the Veteran lacks the competence to diagnose PTSD.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Assessment of PTSD requires a mental health evaluation by a clinical psychologist or psychiatrist not lay observation.  It follows that the Veteran is not competent to assert that he experienced PTSD since service.  PTSD is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of PTSD must be made by a mental health profession, pursuant to the DSM-IV.  This requires medical expertise that the Veteran fails to possess, such that the Veteran is not competent in that regard.  Therefore, the unsubstantiated statements of the Veteran as well as his family and friends regarding a purported diagnosis of PTSD or observed PTSD symptomatology are found to lack competency.  Moreover, the Board finds that the medical evidence against the claim, especially the fact that it ultimately has been determined he does not have PTSD according to the DSM-IV criteria, probatively outweighs his unsubstantiated lay testimony to the contrary. 

For the foregoing reasons, the claim of entitlement to service connection for PTSD must be denied.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.

Entitlement to service connection for PTSD is denied.






REMAND

As an initial matter, in an April 2012 rating decision, the RO granted entitlement to service connection for chronic kidney disease associated with diabetes mellitus and assigned an initial 60 percent evaluation for that disability, effective March 27, 2012.  The RO also assigned a 40 percent rating for peripheral neuropathy of the left foot, a 40 percent rating for peripheral neuropathy of the right foot, a 20 percent rating for peripheral neuropathy of the left arm, and a 30 percent rating for peripheral neuropathy of the right arm, all effective from March 27, 2012.  In a May 2012 statement, the Veteran expressed disagreement with the RO's assigned effective date for those benefits.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issues to the RO for the issuance of a SOC.  As the May 2012 statement from the Veteran is accepted as a timely NOD with the April 2012 rating decision, these matters will be remanded for the issuance of a SOC.  38 C.F.R. §§ 20.201, 20.302(a) (2011). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, based on the evidence of record as well as the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  In an October 2010 VA PTSD examination report, the Veteran reported that he stopped working in September 2010 mostly due to his physical conditions.  A March 2012 Diabetes Mellitus Disability Benefits Questionnaire (DBQ) indicated that the Veteran retired from his employment as a park ranger in 2010, that his diabetic neuropathy made it difficult for him to do physical activities, and that his kidney condition did not impact his ability to work. 

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  The Veteran's service-connected disabilities are currently rated as follows: diabetes mellitus (rated as 20 percent disabling); peripheral neuropathy of the left foot (rated as 40 percent disabling); peripheral neuropathy of the right foot (rated as 40 percent disabling); peripheral neuropathy of the right arm (rated as 30 percent disabling); peripheral neuropathy of the left arm (rated as 20 percent disabling); chronic kidney disease (rated as 60 percent disabling); and impotence (rated as noncompensable).  The combined rating was 100 percent, effective March 27, 2012.  

The Board recognizes the fact that the Veteran is currently in receipt of a 100 percent disability rating for his service-connected disabilities; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the evidence of record demonstrating that the Veteran is currently not working and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation. 

Additional development is also necessary pertaining to the claim of entitlement to service connection for an acquired psychiatric disorder (excluding PTSD) claimed as depression, to include as secondary to service-connected disabilities.  The Veteran has been awarded entitlement to service connection for multiple disabilities, to include diabetes mellitus, peripheral neuropathy of the feet and arms, impotence, and chronic kidney disease.  Recently, he has contended that his claimed depression was caused or aggravated by his service-connected disabilities.  VA treatment notes dated in 2004, 2010, and 2011 showed diagnoses of depression NOS, depression, and depressive disorder NOS.  However, VA treatment notes dated in July 2008 and December 2009 showed a negative depression screens.  

In an April 2012 VA medical opinion, a VA physician noted that given the fact that he has been in treatment for depression and more consistently has had depressive symptoms documented in the record, it was at least as likely as not that his symptoms were possibly in the mood disorder spectrum, but due to his history of illness feigning, it was not definite. 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2011).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In light of the cumulative record discussed above, the AMC should arrange for a VA medical examination and opinion to clarify the etiology of the Veteran's claimed acquired psychiatric disorder (to exclude PTSD) on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. The AMC should issue to the Veteran and his representative a SOC addressing the claims of entitlement to an effective date prior to March 27, 2012, for the award of entitlement to service connection for chronic kidney disease associated with diabetes mellitus as well as for the assignment of a 40 percent rating for peripheral neuropathy of the left foot, the assignment of a 40 percent rating for peripheral neuropathy of the right foot, the assignment of a 20 percent rating for peripheral neuropathy of the left arm, and the assignment of a 30 percent rating for peripheral neuropathy of the right arm.  The Veteran is hereby informed that he must submit a timely and adequate substantive appeal as to these issues for the issues to be before the Board on appeal.

2.  The AMC should arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disabilities, and the findings located in the records from SSA as well as in the October 2010 and March 2012 VA examination reports.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder (to exclude PTSD). All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is as least as likely as not (a 50 percent probability of greater) that any diagnosed acquired psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including the described in-service stressor incidents.

The examiner is also requested to provide an opinion as to whether it is as least as likely as not (a 50 percent probability of greater) that any diagnosed acquired psychiatric disorder was caused or permanently aggravated by any of the Veteran's service-connected disabilities.  If the examiner determines that there has been aggravation as a result of any of the Veteran's service-connected disabilities, the examiner should report the baseline level of severity of the claimed disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions as well as the prior opinions and findings in the July 2009, October 2010, and April 2012 VA examination and medical opinion reports of record.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  The examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal (entitlement to a TDIU rating and entitlement to service connection for an acquired psychiatric disorder (to exclude PTSD)) should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the April 2012 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


